Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered. 

Response to Amendment
Applicant’s submission filed 10/31/2022 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-15 are currently pending. 

Response to Arguments
With regard to 103 rejection:
Applicant’s arguments with respect to Claims 1-15 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 
Applicant’s arguments and amendments with regard to Claims 1-15 have been considered in light of the new teaching of Hucker.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 9 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (GB 2405934; “Williamson”) in view of Knowles (US 20050081640; “Knowles”) in further view of Hucker (US 20110107843: “Hucker”).
Claim 1. Williamson discloses a system (Fig. 2), comprising: a substrate [Page 5 lines 10-15:  the sensor array (1) can be deposited onto a film substrate (for example a polyimide film substrate) which can then be attached to the structure to be monitored] a conductive circuit (Fig. 1: sensor array 1) coupled to the substrate [Page 5 lines 10-15: polyimide film substrate] wherein the conductive circuit (Fig. 1:  sensor array 1)[Page 2 lines 15-20:  The mesh comprises an arrangement of electrically conductive pathways which can be arranged in any suitable geometry] is arranged in a conductive section (Fig. 1: two electrical grids each with a plurality of sub-nodes first coarse electrical grid 3 and second fine electrical grid 5) [Page 5: lines 4-10: Turning to Figure I a sensor (1) according to the present invention is shown. The sensor comprises a combination of a coarse electrical grid (3) of pitch A and a fine electrical grid (5) of pitch B (pitch A > pitch B)] on the substrate [Page 5 lines 10-15: polyimide film substrate]; and a processor (Fig. 2:  PC 13) [Page 5 lines 25-32:  The multiplex units (11) in turn feed into a PC (13) running software which interrogates the sensor array to identify and locate damage] ----that executes instructions to perform operations [Page 6 lines 5-11:  sensor (1) locates a structural event (such as an impact). In use the interrogation software continuously monitors the sensor (1) by monitoring the resistance between two master nodes (17) and (19) on the electrical grid. In order to reduce processing load these master nodes are widely spaced. Following a strain event lo (21) the resistance between node (17) and node (19) changes.  The interrogation software then checks the coarse grid then fine grid to determine impact location].
Williamson does not explicitly disclose:
the property of a polyimide substrate as an electrically insulating substrate.
the geometric pattern of conductive sections being coupled at respective ends to define a plurality of nodes and the plurality of conductive sections including a first conductive section and a second conductive section that are joined at a first node of the plurality of nodes, the processor operations comprising: assessing a first electrical resistance signal of the first conductive section and a second electrical resistance signal of the second conductive section.
With a regard to 1) Knowles teaches a sensor of sufficiently high sensitivity so as to enable pressure and stress measurements [0004].  Knowles further teaches a polyimide material is a flexible electrically insulating substrate material [0109 layers 21 and 22 to be composed of a flexible, thermally resistant, and non-conducting material, one example being a polyimide] & [0095 matrix substrate 4 made of polyimide].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Knowle’s material choice of a flexible electrically insulating polyimide as substrate properties for Williamson’s polyimide substrate because a flexible electrically insulating substrate conforms to a monitored object while providing an electrically neutral base to improve the performance of the conductive traces to detect changes in the monitored structure [0027 Knowles].
With regard to 2)  Hucker teaches a structural health monitoring arrangement comprising electrically conducting fibres arranged in either open or closed node paths and a detector for monitoring an electrical characteristic of one or more of said paths, thereby to determine a structural condition of said component [0004 & 0007]. Hucker further teaches a geometric pattern of conductive sections (Fig. 6: each node depicted by a dot is a closed node forming a section between each node) being coupled at respective ends (Fig. 6: the section defined by the resistive line between each pair of closed nodes) to define a plurality of nodes (Fig. 6: each dot indicates a closed node) and the plurality of conductive sections (Fig. 6: a section defined as the resistive line between each node pair)[0059:  electrically conducting fibres but in this arrangement the X and Y paths are in electrical contact at their intersecting points in a closed node configuration. The paths therefore in this configuration make up an orthogonal resistance network that is addressable in the X and Y directions. The electrical behavior and analysis of such networks is well known to those skilled in the art] including a first conductive section (Examiner annotated Fig. 6 provided below:  Shown at indicator 78 where flaw is detected in a first conductive section) and a second conductive section (Examiner annotated Fig. 6 provided below: A second conductive section is indicated that shares the same node) that are joined at a first node (Examiner annotated Fig. 6 provided below:  The indicated first section 78 and the indicated second section share the same node) [0007: In a closed node network the electrical paths are in electrical contact at the nodes of said co-ordinate directions thereby to provide a closed node network] of the plurality of nodes (Fig. 6: each dot at an intersection of the conductive rows 72 and columns 70 is a closed node), the processor (Fig. 6: processor 74) operations comprising: assessing a first electrical resistance signal [0008:  In a closed node network the detector may monitor the network resistance between selected paths across the network thereby to deduce the location of an event causing a detectable change in resistance. In this type of set-up, the detector may monitor at spaced intervals to collect data pertaining to said paths, and determine if the changes in said data exceed a threshold value at one or more locations] of the first conductive section (Examiner annotated Fig. 6 provided below:  Shown at indicator 78 where flaw is detected in a first conductive section) and a second electrical resistance signal [0008: a closed node network the detector may  monitor the network resistance between selected paths across the network thereby to deduce the location of an event causing a detectable change in resistance. In this type of set-up, the detector may monitor at spaced intervals to collect data pertaining to said paths, and determine if the changes in said data exceed a threshold value at one or more locations] of the second conductive section (Examiner annotated Fig. 6 provided below: A second conductive section is indicated that shares the same node).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Hucker’s closed node resistive sections and programming for processing the detection sections as Williamson’s detection and flaw detection process because a closed node detection system because a closed node detection system increases the accuracy of detecting the location of a flaw over open node detection by identifying a specific location of the flaw using nodal analysis [Hucker 0008].

    PNG
    media_image1.png
    491
    500
    media_image1.png
    Greyscale

Claim 2. Dependent on the system of claim 1.  Williamson further discloses a substrate [Page 5 lines 10-15:  the sensor array can be deposited onto a film substrate (for example a polyimide film substrate) which can then be attached to the structure to be monitored].  Williamson is silent on the features of the polyimide substrate film is a substrate that is a flexible non-conductive material. 
Knowles teaches a sensor of sufficiently high sensitivity so as to enable pressure and stress measurements [0004].  Knowles further teaches a polyimide material is a flexible electrically insulating substrate material [0109 layers 21 and 22 to be composed of a flexible, thermally resistant, and non-conducting material, one example being a polyimide] & [0095 matrix substrate 4 made of polyimide].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Knowle’s material choice of a flexible electrically insulating polyimide as substrate properties for Williamson’s polyimide substrate because a flexible electrically insulating substrate conforms to a monitored object while providing an electrically neutral base to improve the performance of the conductive traces to detect changes in the monitored structure [0027 Knowles].
Claim 3. Dependent on the system of claim 1. Williamson does not explicitly disclose:
at least one wireless transmitter coupled to the processor. 
Knowles teaches a sensor of sufficiently high sensitivity so as to enable pressure and stress measurements [0004].  Knowles further teaches at least one wireless transmitter (Fig. 7: wireless interface 37) coupled (Fig. 7: wireless interface 37 is coupled to microcontroller 35) to the processor (Fig. 7: microcontroller 35)[0113 an interface circuit 34 electrically connected to a microcontroller 35, thereafter electrically connected to a wire interface 36 and/or a wireless interface 37].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Knowle’s wireless interface coupled to a processor as a communication interface for Williamson’s processor because a wireless interface improves the maintainability and security of the monitored structure by providing real-time status on the condition of the monitored structure to remote users responsible for the scheduling time sensitive maintenance or security for the structure [0120 Knowles].
Claim 4. Dependent on the system of claim 1. Williamson further discloses the substrate is configured to be attached to a physical structure [Page 5 lines 10-15:  the sensor array (1) can be deposited onto a film substrate (for example a polyimide film substrate) which can then be attached to the structure to be monitored].  
Claim 6. Dependent on the system of claim 1. Williamson further discloses the conductive circuit (Fig. 1 sensor array 1) comprises a first conductive section (Fig. 3a: measures section on the diagonal between 17 & 19) and a second conductive section (Figs. 3b & c: coarse grid 3 and fine grid 5 measured  with vertical and horizontal resistance values across crossed line nodes), wherein the first conductive section (Fig. 3a: measures section on the diagonal between 17 & 19) is oriented in a different direction from the second conductive section (Figs. 3b & c: coarse grid 3 and fine grid 5 measured  with vertical and horizontal resistance values across crossed line nodes) [Page 6 lines 5-25: Following a strain event lo (21) the resistance between node (17) and node (19) changes. The interrogation software then checks the coarse grid].
Claim 8. Dependent on system of claim 1.   Williamson further discloses the operations further comprise assessing one or more physical properties of a physical structure [Col. 2 lines 5-15: A number of different physical properties could be lo monitored by the sensor, for example, a change in resistance can be related to a corresponding strain or load or alternatively to changes in moisture content or capacitance] based on the electrical signals assessed in the conductive sections of the conductive circuit [Col. 2 lines 5-15: A number of different physical properties could be lo monitored by the sensor, for example, a change in resistance can be related to a corresponding strain or load or alternatively to changes in moisture content or capacitance. Preferably however the sensor is responsive to changes in the strain on a structure].  

Claim 9. Dependent on the system of claim 8.  Williamson does not explicitly disclose:
the physical structure is a pipeline. 

Knowles teaches a sensor of sufficiently high sensitivity so as to enable pressure and stress measurements [0004].  Knowles further teaches the flexible sensor is attached to the physical structure is a pipeline [0118 The pliable nature of the sensor 46 allows it to conform to the contour of pipe 42. Sensors 46 are bonded via a non-conductive adhesive to the interior surface 47 of the pipe wall 43].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Knowles’s application of a flexible sensor to a pipe to be monitored as an application to apply Williamson’s flexible strain sensor to a monitored pipe because the flexible sensor improves sensor measuring accuracy by providing a conforming contact to the curved pipe surface [Knowles 0118].

Claim 11. Dependent on the system of claim 1.   Williamson further discloses a sensor located within the conductive circuit [Page 2 lines 5-15:   A number of different physical properties could be lo monitored by the sensor, for example, a change in resistance can be related to a corresponding strain or load or alternatively to changes in moisture content or capacitance].  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Knowles and Hucker and in further view of Park (US 20160238547; “Park”).

Claim 5. Dependent on the system of claim 1.  Williamson further discloses the conductive sections comprise a conductive polymer.  

Park teaches a sensing element for monitoring structures (Fig. 22) [Abstract].  Park further teaches a flexible substrate (Fig. 22: substrate 230)[0154 In addition, a polyimide substrate is a flexible material that can be applied to flat and curved surfaces, the latter including a pipeline outer surface] with the conductive sections [0131 strain sensing capability of SE-B is tested using a tensile tester (ESM301L). The changes in the resistance of the composite specimen are recorded during the tensile tests using a resistance meter] comprise a conductive polymer [0129 The SE-B of the present invention comprises a thermoplastic polymer, such as for example polycarbonate (PC), polystyrene (PS), and polyvinylidene fluoride (PVDF), etc. and conductive particles, such as for example carbon nanotubes and the like. SE-B may be used in a pipeline monitoring system to predict pipeline surface failures such as corrosion and indirect leakage].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Park’s flexible polymer and Carbon Nanotubes sensing conductive segments as a material choice for Williamson’s conductive segments because the polymer traces improves reliability of the sensor circuit by having the traces bend with the flexible polyimide substrate and because the polymer CNT mix increases measuring accuracy by providing a conductive segment highly resistance sensitive to strain in the conductive segment [Park 0129].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Knowles and Hucker and in further view of Tran (US 20200008299; “Tran”).

Claim 7. Dependent on the system of claim 1. Williamson does not explicitly disclose:
a battery coupled to the processor.  

Tran teaches flexible electronics, also known as flex circuits, is a technology for assembling electronic circuits by mounting electronic devices on flexible plastic substrates, such as polyimide. Tran further teaches a battery (Fig. 1 battery 14) coupled to the processor (Fig. 1:  processor 10) [0026 The sensor and processor 10 is powered by a power scavenger 12, an energy storage device 14].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Tran’s power supply and of a battery to power a processor as an arrangement to power Williamson’s processor because providing standalone power to a processor extends the use of the sensor system in areas where power outlet supplies are not available.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Knowles and Hucker and in further view of Rice (US 20050284232; “Rice”).

Claim 10. Dependent on the system of claim 8. Williamson does not explicitly disclose:
the physical structure is a bridge component.  

Rice teaches a flexible strain sensor [0011].  Rice further teaches applying a flexible sensor to monitor a physical structure is a bridge component [0033 The sensing system may be used on prototype structures to evaluate structural performance during testing, as well as for applications where component inspection is impractical, such as buried structures, and structures in remote locations. The system may be used on aircraft, spacecraft, bridges, pipelines, wind turbines, ships, buildings, and the like].  

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Rice’s application of a strain sensor to a bridge component as an application for Williamson’s flexible strain sensor because a flexible strain sensor improves sensor measuring accuracy by providing a conforming  contact to the curved surfaces of bridge components (e.g. pylons, cables and bolts) and to bridge structures that cannot be disassembled to insert strain sensors [Rice 0004].

Claims 12-14 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (GB 2405934; “Williamson”) in view of Park (US 20160238547; “Park”) in further view of Hucker (US 20110107843: “Hucker”).   
Claim 12. Williamson discloses a sensor system (Fig. 1: sensor array 1) comprising: a plurality of conductive segments (Fig. 1:  sensor array 1)[Page 2 lines 15-20:  The mesh comprises an arrangement of electrically conductive pathways which can be arranged in any suitable geometry], wherein the plurality of conductive segments are arranged in a geometric pattern (Fig. 1: grid shaped sensor array 1) [Page 2 lines 15-20:  The mesh comprises an arrangement of electrically conductive pathways which can be arranged in any suitable geometry]; a plurality of nodes (Fig. 3c: primary nodes 17 & 19 and secondary nodes at intersections of conductive lines) [Page 6 lines 5-13:  n use the interrogation software continuously monitors the sensor (1) by monitoring the resistance between two master nodes (17) and (19) on the electrical grid. In order to reduce processing load these master nodes are widely spaced. Following a strain event lo (21) the resistance between node (17) and node (19) changes. The interrogation software then checks the coarse grid. Figure 3b shows the coarse grid nodes] disposed upon the plurality of conductive segments [Page 2 lines 15-20:  The mesh comprises an arrangement of electrically conductive pathways which can be arranged in any suitable geometry]; and a processor (Fig. 2: PC 13) configured to assess an electrical resistance within the plurality of conductive segments (Fig. 4 logic of assessing electrical signals) [Page 7 lines 4-18:  Figure 4 summarizes the logic steps that the interrogation software follows after a structural event. The initial state (23) is to monitor the resistance across the master nodes of the sensor. If the master nodes indicate that damage has occurred then the system moves to monitoring the resistance across the coarse grid (25). If the coarse grid fails to locate the area of damage then the system reverts to state (23). If the coarse grid indicates damage then the system moves to monitor the fine grid (27)]. 
Williamson does not explicitly disclose:
conductive segments are flexible conductive segments.
the plurality of flexible conductive segments are coupled at respective ends to define a plurality of nodes in the geometric pattern, the plurality of conductive sections including a first conductive section and a second conductive section that are joined at a first node of the plurality of nodes; and a processor configured to assess a first electrical resistance of the first conductive section and a second electrical resistance of the second conductive section within the plurality of flexible conductive segments.

With regard to 1) Park teaches a sensing element for monitoring structures (Fig. 22)[Abstract].  Park further teaches a flexible substrate (Fig. 22: substrate 230)[0154 In addition, a polyimide substrate is a flexible material that can be applied to flat and curved surfaces, the latter including a pipeline outer surface] with the conductive segment [0131 strain sensing capability of SE-B is tested using a tensile tester (ESM301L). The changes in the resistance of the composite specimen are recorded during the tensile tests using a resistance meter] are flexible conductive segments [0063 CNTs may facilitate the elastic deformation or buckling of the SE-A].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Park’s flexible polymer and Carbon Nanotubes sensing conductive segments as a material choice for Williamson’s conductive segments because the polymer traces improves reliability of the sensor circuit by having the traces bend with the flexible polyimide substrate and because the polymer CNT mix increases measuring accuracy by providing a conductive segment highly resistance sensitive to strain in the conductive segment [Park 0129].
With regard to 2)  Hucker teaches a structural health monitoring arrangement comprising electrically conducting fibres arranged in either open or closed node paths and a detector for monitoring an electrical characteristic of one or more of said paths, thereby to determine a structural condition of said component [0004 & 0007]. Hucker further teaches a geometric pattern of conductive sections (Fig. 6: each node depicted by a dot is a closed node forming a section between each node) being coupled at respective ends (Fig. 6: the section defined by the resistive line between each pair of closed nodes) to define a plurality of nodes (Fig. 6: each dot indicates a closed node) and the plurality of conductive sections (Fig. 6: a section defined as the resistive line between each node pair)[0059:  electrically conducting fibres but in this arrangement the X and Y paths are in electrical contact at their intersecting points in a closed node configuration. The paths therefore in this configuration make up an orthogonal resistance network that is addressable in the X and Y directions. The electrical behavior and analysis of such networks is well known to those skilled in the art] including a first conductive section (Examiner annotated Fig. 6 provided below:  Shown at indicator 78 where flaw is detected in a first conductive section) and a second conductive section (Examiner annotated Fig. 6 provided below: A second conductive section is indicated that shares the same node) that are joined at a first node (Examiner annotated Fig. 6 provided below:  The indicated first section 78 and the indicated second section share the same node) [0007: In a closed node network the electrical paths are in electrical contact at the nodes of said co-ordinate directions thereby to provide a closed node network] of the plurality of nodes (Fig. 6: each dot at an intersection of the conductive rows 72 and columns 70 is a closed node), the processor (Fig. 6: processor 74) operations comprising: assessing a first electrical resistance signal [0008:  In a closed node network the detector may monitor the network resistance between selected paths across the network thereby to deduce the location of an event causing a detectable change in resistance. In this type of set-up, the detector may monitor at spaced intervals to collect data pertaining to said paths, and determine if the changes in said data exceed a threshold value at one or more locations] of the first conductive section (Examiner annotated Fig. 6 provided below:  Shown at indicator 78 where flaw is detected in a first conductive section) and a second electrical resistance signal [0008: a closed node network the detector may  monitor the network resistance between selected paths across the network thereby to deduce the location of an event causing a detectable change in resistance. In this type of set-up, the detector may monitor at spaced intervals to collect data pertaining to said paths, and determine if the changes in said data exceed a threshold value at one or more locations] of the second conductive section (Examiner annotated Fig. 6 provided below: A second conductive section is indicated that shares the same node).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Hucker’s closed node resistive sections and programming for processing the detection sections as Williamson’s detection and flaw detection process because a closed node detection system because a closed node detection system increases the accuracy of detecting the location of a flaw over open node detection by identifying a specific location of the flaw using nodal analysis [Hucker 0008].

    PNG
    media_image1.png
    491
    500
    media_image1.png
    Greyscale

Claim 13. Dependent on the sensor of claim 12.  Williamson further discloses monitoring additional conditions of the physical structure utilizing the processor 13 [Col. 2 lines 5-15: A number of different physical properties could be lo monitored by the sensor, for example, a change in resistance can be related to a corresponding strain or load or alternatively to changes in moisture content or capacitance].  Williamson does not explicitly disclose:

a secondary sensor structure where a secondary sensor disposed within the plurality of flexible conductive segments, wherein the processor is configured to monitor the secondary sensor. 

Park teaches a sensing element for monitoring structures (Fig. 22) [Abstract].  Park further teaches plurality of flexible conductive segments using polymer SE-B for strain gage and temperature measurement (Fig. 19: inputs for SE-B conductors) a secondary sensor (Fig. 19: inputs from conductive segments using SE-A conductors) within the plurality of flexible conductive segments (Fig. 19: inputs from a plurality of conductive segments) [0063 CNTs may facilitate the elastic deformation or buckling of the SE-A] arranged in the geometric pattern (Fig. 22: sensors 232 with conductors 262)[0076  separate poly epoxy compounds SE-A and SE-B elements, thereby providing multi-functionality such as detecting hydrocarbon leakage, predicting structural failure of pipelines, generating patterns of hydrocarbon leakage, an locating surface coating wear on pipeline surfaces, wherein the secondary sensor (Fig. 19: SE-A circuit) has an output (Fig. 19: output of SE-A sensor into a ANFIS processor) [0163 An ANFIS model is preferred for fusing various sensor signals from SE-A and SE-B elements in the sensor skin. … The amalgamation of different signals may increase the reliability of leakage detection, pipeline failure prediction, and failure and/or leakage localization]; and further monitoring, by utilizing the processor [0158-0159], the condition of the physical structure (Fig. 22: pipe 40) based on the output of the secondary sensor [0064 The polymer film reinforced with carbon nanotubes offers a unique approach to pipeline leak detection, where the sensing mechanism is attributed to the effect on the inter-CNT conductivity from physical absorption of hydrocarbon molecules between CNTs]

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Park’s multi-sensor arrangement using different siloxane polymers conductors to create two sensors in a lattice arrangement where the second sensor adds a leakage detection sensor to Williamson’s strain gauge sensor because obtaining information on leakage from a monitored pipe increases the reliability of the monitored pipe through early detection of a damaging leak [Parker 0064]. 
Claim 14. Dependent on the sensor of claim 13.   Williamson further discloses the processor (Fig. 2: PC 13) is configured to assess a condition of a physical structure using the electrical resistance assessed within the plurality of conductive segments [Page 6 lines 5-11:  sensor (1) locates a structural event (such as an impact). In use the interrogation software continuously monitors the sensor (1) by monitoring the resistance between two master nodes (17) and (19) on the electrical grid. In order to reduce processing load these master nodes are widely spaced. Following a strain event lo (21) the resistance between node (17) and node (19) changes.  The interrogation software then checks the coarse grid then fine grid to determine impact location] and a monitored condition of the secondary sensor [the processor 13 is capable of processing secondary conditions of the physical structure Col. 2 lines 5-15: A number of different physical properties could be lo monitored by the sensor, for example, a change in resistance can be related to a corresponding strain or load or alternatively to changes in moisture content or capacitance].  The structure of a secondary sensor is taught with motivation to combine in the rejection of Claim 13.
Claim 19. Williamson discloses a method of monitoring a physical structure [Abstract].  Williamson further discloses disposing a sensor (Fig. 1: sensor array 1) upon a physical structure [Page 5 lines 10-15: can be retro-fitted to existing structures in the form of a patch or applique. In the latter case the sensor array can be deposited onto a film substrate (for example a polyimide film substrate) which can then be attached to the structure to be monitored. An alternative would be to print the sensor array directly on to a cloth], wherein the sensor (Fig. 1: sensor array 1) comprises a plurality of conductive segments arranged in a geometric pattern [Page 2 lines 15-20:  The mesh comprises an arrangement of electrically conductive pathways which can be arranged in any suitable geometry]; monitoring, by utilizing a processor (Fig. 2:  PC 13), an electrical resistance in the plurality of conductive segments to assess a condition of the physical structure (Fig. 4 logic of assessing electrical signals) [Page 7 lines 4-18:  Figure 4 summarizes the logic steps that the interrogation software follows after a structural event. The initial state (23) is to monitor the resistance across the master nodes of the sensor. If the master nodes indicate that damage has occurred then the system moves to monitoring the resistance across the coarse grid (25). If the coarse grid fails to locate the area of damage then the system reverts to state (23). If the coarse grid indicates damage then the system moves to monitor the fine grid (27)]; and reporting the condition of the physical structure using the processor (13) [Col. 5 lines 25-32:  Figure 2 shows the sensor of Figure I and the associated sensor interrogation hardware, collectively the sensor array. The sensor (1) is connected via edge connectors (9) to a plurality of multiplex units (l l). The mulitplex units (11) in turn feed into a PC (13) running software which interrogates the sensor array to identify and locate damage.  Optionally the output of the PC (13) can be sent to a remote monitoring station (15) and microcontrollers can be used to augment the multiplexing operations, permitting greater scope for scaling the system and incorporating the sensor into the architecture of other systems].
Williamson does not explicitly disclose:
the conductive segments are flexible conductive segments.
the geometric pattern comprising a plurality of flexible conductive the plurality of conductive sections including a first conductive section and a second conductive section that are joined at a first node of the plurality of nodes; monitoring, by utilizing a processor, a first 
 
With regard to 2)  Hucker teaches a structural health monitoring arrangement comprising electrically conducting fibres arranged in either open or closed node paths and a detector for monitoring an electrical characteristic of one or more of said paths, thereby to determine a structural condition of said component [0004 & 0007]. Hucker further teaches a geometric pattern of conductive sections (Fig. 6: each node depicted by a dot is a closed node forming a section between each node) being coupled at respective ends (Fig. 6: the section defined by the resistive line between each pair of closed nodes) to define a plurality of nodes (Fig. 6: each dot indicates a closed node) and the plurality of conductive sections (Fig. 6: a section defined as the resistive line between each node pair)[0059:  electrically conducting fibres but in this arrangement the X and Y paths are in electrical contact at their intersecting points in a closed node configuration. The paths therefore in this configuration make up an orthogonal resistance network that is addressable in the X and Y directions. The electrical behavior and analysis of such networks is well known to those skilled in the art] including a first conductive section (Examiner annotated Fig. 6 provided below:  Shown at indicator 78 where flaw is detected in a first conductive section) and a second conductive section (Examiner annotated Fig. 6 provided below: A second conductive section is indicated that shares the same node) that are joined at a first node (Examiner annotated Fig. 6 provided below:  The indicated first section 78 and the indicated second section share the same node) [0007: In a closed node network the electrical paths are in electrical contact at the nodes of said co-ordinate directions thereby to provide a closed node network] of the plurality of nodes (Fig. 6: each dot at an intersection of the conductive rows 72 and columns 70 is a closed node), the processor (Fig. 6: processor 74) operations comprising: assessing a first electrical resistance signal [0008:  In a closed node network the detector may monitor the network resistance between selected paths across the network thereby to deduce the location of an event causing a detectable change in resistance. In this type of set-up, the detector may monitor at spaced intervals to collect data pertaining to said paths, and determine if the changes in said data exceed a threshold value at one or more locations] of the first conductive section (Examiner annotated Fig. 6 provided below:  Shown at indicator 78 where flaw is detected in a first conductive section) and a second electrical resistance signal [0008: a closed node network the detector may  monitor the network resistance between selected paths across the network thereby to deduce the location of an event causing a detectable change in resistance. In this type of set-up, the detector may monitor at spaced intervals to collect data pertaining to said paths, and determine if the changes in said data exceed a threshold value at one or more locations] of the second conductive section (Examiner annotated Fig. 6 provided below: A second conductive section is indicated that shares the same node).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Hucker’s closed node resistive sections and programming for processing the detection sections as Williamson’s detection and flaw detection process because a closed node detection system because a closed node detection system increases the accuracy of detecting the location of a flaw over open node detection by identifying a specific location of the flaw using nodal analysis [Hucker 0008].

    PNG
    media_image1.png
    491
    500
    media_image1.png
    Greyscale

Claim 20. Dependent on the method of claim 19.  Williamson further discloses monitoring additional conditions of the physical structure utilizing the processor 13 [Col. 2 lines 5-15: A number of different physical properties could be lo monitored by the sensor, for example, a change in resistance can be related to a corresponding strain or load or alternatively to changes in moisture content or capacitance].  

Williamson does not explicitly disclose: 
a secondary sensor structure by disposing a secondary sensor within the plurality of flexible conductive segments arranged in the geometric pattern, wherein the secondary sensor has an output; and further monitoring, by utilizing the processor, the condition of the physical structure based on the output of the secondary sensor.

Park teaches a sensing element for monitoring structures (Fig. 22)[Abstract].  Park further teaches plurality of flexible conductive segments using polymer SE-B for strain gage and temperature measurement (Fig. 19: inputs for SE-B conductors) a secondary sensor (Fig. 19: inputs from conductive segments using SE-A conductors) within the plurality of flexible conductive segments (Fig. 19: inputs from a plurality of conductive segments) [0063 CNTs may facilitate the elastic deformation or buckling of the SE-A] arranged in the geometric pattern (Fig. 22: sensors 232 with conductors 262)[0076  separate poly epoxy compounds SE-A and SE-B elements, thereby providing multi-functionality such as detecting hydrocarbon leakage, predicting structural failure of pipelines, generating patterns of hydrocarbon leakage, an locating surface coating wear on pipeline surfaces, wherein the secondary sensor (Fig. 19: SE-A circuit) has an output (Fig. 19: output of SE-A sensor into a ANFIS processor) [0163 An ANFIS model is preferred for fusing various sensor signals from SE-A and SE-B elements in the sensor skin. … The amalgamation of different signals may increase the reliability of leakage detection, pipeline failure prediction, and failure and/or leakage localization]; and further monitoring, by utilizing the processor [0158-0159], the condition of the physical structure (Fig. 22: pipe 40) based on the output of the secondary sensor [0064 The polymer film reinforced with carbon nanotubes offers a unique approach to pipeline leak detection, where the sensing mechanism is attributed to the effect on the inter-CNT conductivity from physical absorption of hydrocarbon molecules between CNTs].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Park’s multi-sensor arrangement using different siloxane polymers conductors to create two sensors in a lattice arrangement where the second sensor adds a leakage detection sensor to Williamson’s strain gauge sensor because obtaining information on leakage from a monitored pipe increases the reliability of the monitored pipe through early detection of a damaging leak [Parker 0064]. 

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Park and Hucker and in further view of Knowles (US 20050081640; “Knowles”).   
Claim 15. Dependent on the sensor of claim 12.  Williamson discloses the substrate is a polyimide film which is known as a flexible electrically insulating substrate.  However, 
Williamson does not explicitly disclose:
 a substrate, wherein the substrate is non-conductive.  
Knowles teaches a sensor of sufficiently high sensitivity so as to enable pressure and stress measurements [0004].  Knowles further teaches a polyimide material is a flexible electrically insulating substrate material [0109 layers 21 and 22 to be composed of a flexible, thermally resistant, and non-conducting material, one example being a polyimide] & [0095 matrix substrate 4 made of polyimide].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Knowle’s material choice of a flexible electrically insulating polyimide as substrate properties for Williamson’s polyimide substrate because a flexible electrically insulating substrate conforms to a monitored object while providing an electrically neutral base to improve the performance of the conductive traces to detect changes in the monitored structure [0027 Knowles].
Claim 16. Dependent on the sensor of claim 12. Williamson does not explicitly disclose: 

comprising a protective layer, wherein the protective layer is non-conductive and configured to protect the sensor from an environment.  
Knowles teaches a sensor of sufficiently high sensitivity so as to enable pressure and stress measurements [0004].  Knowles further teaches a polyimide material is a flexible electrically insulating substrate material [0109 It is preferred for the outer layers 21 and 22 to be composed of a flexible, thermally resistant, and non-conducting material, one example being a polyimide. Outer layers 21 and 22 completely cover and surround the pressure conduction composite 23 and electrical leads 24 and 25 so as to prevent their contact with the surrounding environment. Outer layers 21 and 22 are joined via an adhesive or thermally bonded so as to provide a continuous seam 28 about their mutual perimeters]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Knowles’s material choice of a flexible electrically insulating polyimide as protective layer for Williamson’s circuit because a flexible protective layer substrate conforms to a monitored object while providing environmental protection to ensure a reliable circuit can function in a harsh environment [0109 Knowles].
Claim 17.  Dependent on the sensor of claim 14.  Williamson does not explicitly disclose: 
the physical structure is a pipeline. 

Knowles teaches a sensor of sufficiently high sensitivity so as to enable pressure and stress measurements [0004].  Knowles further teaches the flexible sensor is attached to the physical structure is a pipeline [0118 The pliable nature of the sensor 46 allows it to conform to the contour of pipe 42. Sensors 46 are bonded via a non-conductive adhesive to the interior surface 47 of the pipe wall 43].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Knowles’s application of a flexible sensor to a pipe to be monitored as an application to apply Williamson’s flexible strain sensor to a monitored pipe because the flexible sensor improves sensor measuring accuracy by providing a conforming contact to the curved pipe surface [Knowles 0118].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Parks and Hucker and in further view of Rice (US 20050284232; “Rice”).

Claim 18. Dependent on sensor of claim 14.  Williamson does not explicitly disclose: 
the physical structure is a bridge component.  

Rice teaches a flexible strain sensor [0011].  Rice further teaches applying a flexible sensor to monitor a physical structure is a bridge component [0033 The sensing system may be used on prototype structures to evaluate structural performance during testing, as well as for applications where component inspection is impractical, such as buried structures, and structures in remote locations. The system may be used on aircraft, spacecraft, bridges, pipelines, wind turbines, ships, buildings, and the like].  

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Rice’s application of a strain sensor to a bridge component as an application for Williamson’s flexible strain sensor because a flexible strain sensor improves sensor measuring accuracy by providing a conforming  contact to the curved surfaces of bridge components (e.g. pylons, cables and bolts) and to bridge structures that cannot be disassembled to insert strain sensors [Rice 0004].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2855                                                                                                                                                                                                        /ALEXANDER A MERCADO/Primary Examiner, Art Unit 2855